DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Oohira (US Pub no. 2005/0230770 A1- as cited in IDS).
Regarding claim 1, Oohira et al discloses a semiconductor device(fig. 32a), comprising: a first vertical Hall element (102)provided in a first region of a semiconductor substrate(11), and having a first electrode(G1), a second electrode(G2), and a third electrode (S)which are arranged side by side in order along a first straight line: a first circuit (101)provided in a second region of the semiconductor substrate different form the first region, and having a heat source(the vertical Hall element 101 will be heated during operation by the drive current); and a second straight line (the line defined by the contact of S of respective elements 101 and 102) intersecting orthogonally a first current path(the current path from contact S to contact G1/G2 in element 102; see [0076]) for a Hall element drive current which flows between the first electrode and the third electrode, the second straight line passing a center of the first 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1& 6  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Motz (US Pub no. 2013/0342194 A1)
Regarding claim 1, Motz et al discloses  a semiconductor device(fig. 4), comprising: a first vertical Hall element (region 11)provided in a first region of a semiconductor substrate(p-substrate-10) fig. 4, and having a first electrode(23), a second electrode(21), and a third electrode (24)which are arranged side by side in order along a first straight line(horizontal direction)(see fig. 4 of region 11 [0055]); a first circuit (301)provided in a second region of the semiconductor substrate (p-substrate 10)different from the first region, and having a heat source(current source/switch) fig. 4 ; and a second straight line(vertical direction) intersecting orthogonally a first current path for a Hall element drive current which flows between the first electrode(23) and the third prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 6, Motz et al discloses wherein the first vertical Hall element (11) is line-symmetric with respect to the second straight line (vertical direction) (fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, & 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (US Pub no. 2015/0346289 A1)  in view of Hioka (EP 3203253 A1-cited in IDS).
Regarding claim 1, Ausserlechner et al discloses a semiconductor device(100) (fig. 1), comprising: a first vertical Hall element(101-1) provided in a first region of a semiconductor substrate[0043], and having a first electrode(C1), a second electrode(T1), and a third electrode(C2) which are arranged side by side in order along a first straight line (y); a first circuit (S1 of 150) provided in a second region of the semiconductor substrate different from the first region(fig. 1), and having a heat source(150 control device) [0047];  and a second straight line (the signal line @ T1) intersecting orthogonally a first current path for a Hall element (100) drive current which flows between the first electrode (C1) and the third electrode(C2) fig. 1.
Ausserlechner et al fails to teach the second straight line passing a center of the first vertical Hall element, wherein a center point of a region which reaches the highest temperature in the first circuit during an operation of the first vertical Hall element lies on the second straight line.
However, in the same endeavor, Hioka et al teaches a straight line passing a center of a first vertical Hall element, wherein a center point of a region which reaches the highest temperature in the first circuit during an operation on a second straight line (where the heat source is arranged perpendicular to the hall element current )[0042-0044] .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ausserlechner et al with the teachings of Hioka et al such that a center point of a region which reaches the highest temperature in the first 
Regarding claim 3, Ausserlechner et al discloses further comprising a second vertical Hall element (101-2)provided in a third region of the semiconductor substrate different from the first region and the second region (fig. 1), and having a fourth electrode(C1 of 101-2), a fifth electrode(T2 of 101-2), and a sixth electrode(C2 of 101-2) which are arranged side by side in order along a third straight line wherein a straight line intersecting orthogonally a second current path (S2 @ T2) for a Hall element drive current which flows between the fourth electrode (C1 of 101-2)and16 the sixth electrode (C2 of 101-2), and passing a center of the second vertical Hall element (fig.1).
Ausserlechner et al fails to teach coincides with the second straight line.
However, Hioka et al teaches a straight line passing a center of a first vertical Hall element, where the heat source is arranged perpendicular to the hall element current[0028][0042-0044].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ausserlechner et al  with the teachings of Hioka et al such that the second hall element coincides with the second straight line since such arrangement would eliminate offset voltage of the Hall element [0042].
Regarding claim 6, Ausserlechner et al discloses the first vertical Hall element (101-1 ) (fig. 1)but fails to teach is line-symmetric with respect to the second straight line.
However, Hioka et al discloses where the heat source is arranged perpendicular to the hall element and is in a line symmetrical shape [0043-0045]. It would have been 

Regarding claim 8, Ausserlechner et al discloses the first vertical Hall element(101-2 ) (fig. 1)but fails to teach is line-symmetric with respect to the second straight line.
However, Hioka et al discloses where the heat source is arranged perpendicular to the hall element and is in a line symmetrical shape [0043-0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ausserlechner et al  with the teachings of Hioka et al since such arrangement would eliminate offset voltage of the Hall element [0042].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (US Pub no. 2015/0346289 A1) in view of Hioka (EP 3203253 A1- cited in IDS ) as applied to claim 1 and further in view of Vanderhaegen (US Pub no. 2015/0069563 A1).
Regarding claim 5, Ausserlechner et al as modified by Hioka et al discloses all the claim limitations of claim 1 but fails to teach wherein the first vertical Hall element further includes a seventh electrode and an eighth electrode provided side by side with respect to the first electrode, the second electrode, and the third electrode along the first straight line so as to sandwich the first electrode, the second electrode, and the third electrode.
. 



Allowable Subject Matter
Claims 2, 4, 7, 9, & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813